In Prohibition. On answer of respondent Hon. William Harris to original complaint, motion to dismiss of Judges of Seventh District Court of Appeals et al. to original complaint, motion to strike motion to dismiss of Judges of Seventh Appellate District Court of Appeals et al., etc., motion to dismiss of Benson A. Wolman and Eric Costine, motion for leave to file a response to answer of respondent William Harris, motion to strike answer of respondent William Hams, answer of respondent Grace L. Hoffman, motion for judgment on pleadings of Hon. William Harris, motion to strike answer of Grace Hoffman for lack of standing as respondent, motion to strike motion for judgment on the pleadings of Hon. William Harris, and motion for findings of fact and conclusions of law. Motions to dismiss sustained. Cause dismissed. All other motions are denied as moot.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.